Citation Nr: 1227345	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  02-14 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for neurological damage secondary to shrapnel wounds.  

2.  Entitlement to an initial evaluation higher than 20 percent for residuals of shrapnel wounds of the right shoulder.  

3.  Entitlement to an initial evaluation higher than 20 percent for residuals of shrapnel wounds of the left shoulder.  

4.  Entitlement to an evaluation higher than 10 percent for facial scars of the mouth and nose as residuals of fragment wounds.  

5.  Entitlement to an evaluation higher than 10 percent for a shrapnel wound scar of the left little finger.  

6.  Entitlement to an initial compensable evaluation for temporomandibular joint (TMJ) dysfunction.  

7.  Entitlement to a compensable evaluation for fragment wound scars of the abdomen and right arm.  

8.  Entitlement to a compensable evaluation for residuals of a shell fragment wound (SFW) of the left forearm.  

9.  Entitlement to an earlier effective date (EED) for a total rating based on individual unemployability (TDIU).  

10.  Entitlement to an EED for Dependents Education Assistance (DEA) Benefits under Chapter 35, Title 38, United States Code.  

11.  Entitlement to an effective date earlier than August 27, 2001, for establishment of service connection for residuals of shrapnel wounds of both shoulders.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A videoconference hearing was held in July 2003 before a Veterans Lay Judge sitting in Washington, DC.  The Veteran elected to have another hearing after being notified that this Veterans Law Judge was no longer employed by the Board.  In April 2008, the Veteran again provided testimony in support of his claims at another videoconference hearing.  The Veterans Law Judge who conducted that hearing is also no longer employed by the Board.  The Veteran was informed of this development but indicated in July 2012 that he did not wish to appear at another hearing.  Transcripts of these hearings are of record and have been reviewed.  

In October 2008, the Board denied each of the claims as listed on the title page of this decision.  The Veteran appealed the case to the United States Court of Appeals for Veteran's Claims (Court).  A memorandum decision was issued in May 2011, and the Court entered Judgment shortly thereafter, in pertinent part vacating the Board's October 2008 decision, and remanding the claims to the Board for readjudication consistent with the memorandum decision.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Initially, it is noted that all of the issues as listed on the title page of this decision are subject to the remand instruction as detailed below.  

As reported above, as to the issues currently being considered, the Board's October 2008 decision was vacated.  It is noted that in that decision, numerous other issues were remanded so that, in part, additional attempt could be made to obtain service treatment records (STRs).  As much of that remand discussion is now relevant as to the issues in this appeal, it is repeated below for clarity.  The development for obtainment of records is essentially the same as in the 2008 decision. 

Background

In April 2004, the Board remanded multiple issues and instructed the RO, in pertinent part, to send correspondence to the Veteran asking him to identify the dates and hospitals where he received treatment for his wounds in service.  If he provided the information, the RO was asked to submit a request to National Personnel Records Center (NPRC) to search hospital records for information on the Veteran.  If he did not provide the information, the RO was asked to submit a request to NPRC to search records of hospitals in DaNang, Republic of Vietnam, Japan, and Corpus Christi, Texas for the period of June and July 1968 for records of the Veteran.  The RO was additionally instructed to request further search under the Veteran's name for any STRs.  

The record reflects that the RO submitted a request to NPRC for a search under the Veteran's name for any STRs and the NPRC responded in September 2004 that the prior 3101 request sent the Veteran's STRs to the RO on October 10, 1969.  The record further reflects that the Veteran was sent correspondence asking for additional information regarding the places he was treated in service, and the Veteran did not respond to the letter.  However, no request for a search of records of hospitals in DaNang, Republic of Vietnam, Japan, and Corpus Christi is apparent.  Therefore, a remand for a search of such records is required.  

It is also noted that the Veteran's attorney requested another search for STRs in May 2008 correspondence.  Although the Board notes that the NPRC responded in September 2004 that the Veteran's STRs had previously been forwarded to the RO on October 10, 1969, the NPRC did not specifically state that additional STRs do not exist or that further efforts to locate such records would be futile.  VA has an obligation to obtain relevant Federal records, unless it is determined that the records do not exist, or that further efforts to locate such records would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  In consideration of the foregoing, the Board finds that a remand to submit another request to search for additional STRs is warranted.  If no such records are found, documentation detailing the efforts made and making a formal finding that further efforts to locate such records would be futile must be included in the claims folder and the Veteran should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e)(1) (2011).  

The Board further notes that several years have passed since the last medical examination evaluating the Veteran's service-connected residuals of fragment wounds at issue herein; as a result of this matter being remanded for additional development, the most recent examination report will unfortunately become even older.  Thus, because governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment as well as to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim, he should be afforded current examination(s) to ascertain the current nature and manifestations of these disabilities.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.326 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board notes that separate ratings may be assigned for the separate and distinct manifestations of the same injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  A request should be submitted to NPRC and/or an appropriate agency for: (1) further search under the veteran's name for any STRs and (2) for records of hospitals in DaNang, Republic of Vietnam, Japan, and Corpus Christi, Texas for the period from June to July 1968 for records of the Veteran.  

A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.  If such a determination is made, all efforts made should be documented in the record and the Veteran should be advised in accordance with the provisions of 38 C.F.R. § 3.159(e)(1).  

2.  Thereafter, the Veteran should be afforded appropriate medical examination(s) to determine the nature and extent of any current manifestations of his service-connected disabilities at issue herein, to include any associated symptomatology.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and reported in detail.  

The examiner should identify the limitation of activity imposed by the Veteran's service-connected disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected muscle disabilities and any other nonservice-connected disorder which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  

The examiner should explain the basis for his or her opinion and confirm review of the claims file to include the Veteran's STRs.  A report of the examination should be associated with the claims folder.  Please send the claims folder to the examiner for review in conjunction with the examination.  

3.  If any of the requested records in action paragraph 1 are obtained, a supplemental VA medical nexus opinion should be obtained from the February 2006 examiner who provided an opinion relevant to the Veteran's service connection claim.  

Specifically, after review of the additional records, the February 2006 VA examiner should provide an opinion regarding whether it is at least as likely as not that there is any neurological damage secondary to shrapnel wounds that is related to the Veteran's in-service shrapnel wounds or otherwise related to service.  

If the examiner is unavailable to render such opinion, the Veteran should be afforded with another appropriate examination to determine whether there is any neurological damage secondary to any shrapnel wound.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  The examiner should state whether the relevant disability (or disabilities) found on examination is (are) more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to the Veteran's military service and service-connected residuals of shrapnel wounds.  Please send the claims folder to the examiner for review in conjunction with the examination.  

4.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

